DETAILED ACTION
This Final Office Action is in response to arguments filed 10/25/2021.
Claims 21-40 are pending.
Response to Arguments
On page 8 of Remarks filed 10/25/2021, the Applicant contends that Tipping does not disclose the limitation of “performing machine learning using a set of training samples to obtain a machine learning model, wherein the training samples comprise a plurality of multi-dimensional feature vectors forming an input space and a plurality of training decision results forming an output space, wherein each of the multi-dimensional feature vectors comprises a variable describing a vehicle state at a particular moment,” as claimed. The Applicant further contends that Tipping merely concerns a learning system that can calibrate the car-dependent parameters that serve as input of the controller 304.
The Examiner respectfully disagrees. The claimed “machine learning” is performed by learning system 324, which receives an “input space” defined as first data set 306 of car position and speed at time t and third data set 310 of car controls previously computed by controller 304 using the car-dependent parameters 312 and an “output space” defined as sixth data set 316 of the position and speed of the car at time t+1, as described in at least ¶0046-0047. It is clear that “input space” and “output space” describe a vehicle state at a particular moment, as represented by time t associated with first data set 306 and time t+1 associated with sixth data set 316. While learning system 324 is used to calibrate car-dependent parameters 312, this does not indicate that machine learning is not being performed by learning system 324. Further, it is clear 
On page 9 of Remarks, the Applicant contends that Table 400 of Tipping is not obtained based on a machine learning model.
The Examiner respectfully disagrees. The methods disclosed with respect to Figure 5 and Figure 6 represent the learning process 500 and controller process 600, respectively, associated with the high-level diagram of the system depicted in Figure 3. Specifically, the car-specific (or car-dependent) parameters are generated by learning system 324 for control functions, as discussed in ¶0044, which are embodied in Table 400 depicted in Figure 4, where the control function is provided as steering; however, braking or acceleration controls may be alternatively used, as discussed in ¶0026, ¶0057. It is clear that the car-specific parameters provided in a table, e.g., Table 400, are dependent on the “machine learning model,” given that the process of updating the car-specific parameters uses the current state (step 504), desired state (step 506), and the physics engine provided by Figure 6 (step 508). 
On page 9 of Remarks, the Applicant contends that Table 400 of Tipping is not obtained based on “a plurality of partitions of the input space,” as claimed. The Applicant further contends on page 10 that generating table 400 only involves dividing the car velocity variable from zero to the top speed of the given car into ranges of five units each over 20 cells and dividing the control values into 10 cells, which does not result in a plurality of partitions of an input space formed by the first data set 306.
The Examiner respectfully disagrees. The car-specific parameters provided in a table, e.g., Table 400, are based on “a plurality of partitions of the input space,” where the “input space” is taught by first data set 306 represented by car velocity (see ¶0048, ¶0042) and third data set 310 represented by steering control (see ¶0042) and depicted in Figure 4 as being provided as a “plurality of partitions.” It is possible the Applicant is reading more into the claim language than would be reasonable to one of ordinary skill in the art. A “plurality of partitions” of first data set 306, e.g., car velocity in Figure 4, is reasonably taught by Tipping, given that first data set 306 is used to continuously update the table with respect to Figure 5, where the table is provided with 20 cell car velocity parameter divisions.
On page 10 of Remarks, the Applicant contends that Tipping does not disclose “querying the partition decision table based on an input feature of a driving vehicle to obtain a corresponding decision result” and “issuing a control command to the driving vehicle based on the corresponding decision result to control a speed of the driving vehicle,” as claimed.
The Examiner respectfully disagrees. These features are taught by the controller phase with respect to Figure 6, where the trained car-specific parameter table generated by the method of Figure 5 is used to control the vehicle, as further explained in the rejection of claim 21 below.
In general, implementing a machine-learned table of vehicle-related parameters for controlling vehicle speed is well known in the art. The claim language is broad and does not further limit the known architecture of AI models that are commonly used in autonomous vehicle control systems.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tipping et al. (US 2007/0156294 A1), hereinafter Tipping, in view of an alternative embodiment in Tipping, discussed in at least ¶0057.
Claim 21
Tipping discloses the claimed method (see Figures 5 and 6, depicting the learning process 500 and control process 600, respectively), comprising: 
performing machine learning using a set of training samples to obtain a machine learning model (see at least ¶0041-0047, with respect to Figure 3, regarding that learning system 324 uses the first data set 306 and third data set 310 input to physics engine 302 and the sixth data set 316 output to physics engine 302, so as to calibrate/optimize car-dependent parameters 312), wherein the training samples comprise a plurality of multi-dimensional feature vectors forming an input space (i.e. first data set 306 and third data set 310) and a plurality of training decision results forming an output space (i.e. sixth data set 316), wherein each of the multi-dimensional feature vectors comprises a variable describing a vehicle state at a particular moment (see at least ¶0042, regarding that first data set 306 provides the car’s position and speed at time t), and wherein each of the training decision results indicates at least one of an expected speed at a next moment
constructing, by a processor (i.e. learning system 324), a partition decision table (e.g., table 400 depicted in Figure 4 and described in ¶0058-0059) based on the machine learning model and a plurality of partitions of the input space (see at least ¶0060-0066, with respect to the learning process 500 that creates and/or updates a table for a particular car and is saved to a car-specific file, where the learning system 324 performs this process based on the data sets input to and generated by physics engine 302, as described in ¶0046, with respect to Figure 3, and a subset of the first data set 306, as described in ¶0048; Figure 4, depicting the “partitions” of car velocity, 0 to 19), wherein the partition decision table maps each of the plurality of partitions to one of a plurality of partition decision results (see at least ¶0058-0059, regarding that table 400 associates the vehicle’s velocity and steering to the desired yaw rate and corresponding centroid value);
querying the partition decision table based on an input feature (i.e. current velocity u) of a driving vehicle to obtain a corresponding decision result (see at least ¶0069-0070, with respect to the controller process 600 in Figure 6, regarding the searching operation 610 that is performed to find the cell with the closest running average match to the desired yaw rate in a table column index computed according to the current velocity); and 
issuing a control command to the driving vehicle based on the corresponding decision result
In the examples presented in Tipping, the issued “control command” is taught as a steering angle command; however, Tipping further discloses alternative embodiments in which controller 104/304 controls speed via braking and acceleration values (see at least ¶0026) where the tables for braking and acceleration values are implemented similarly to that of the steering control described (see at least ¶0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “control command” of Tipping, so as to control a speed of the driving vehicle, in light of the alternative embodiments discussed in Tipping, with the predictable result of providing calibrated acceleration and brake control with tuned car-specific parameters (¶0002-0003 of Tipping).
Claims 22 and 34
Tipping further discloses that the input feature represents a current speed (see at least ¶0069-0070), as discussed in the rejection of claim 21.
Claims 23 and 35
Tipping further discloses that constructing, by the processor, the partition decision table based on the plurality of partitions of the input space and the machine learning model comprises: 	
dividing the input space into the plurality of partitions (see at least ¶0048, regarding the subset of first data set 306, e.g., car velocity, depicted in Figure 4 and described in ¶0058 as being divided into “partitions” 0 to 19); 
obtaining the plurality of partition decision results using the machine learning model (see at least ¶0060-0064, regarding that the learning process 500 and 
storing each of the plurality of partition decision results in association with one of the plurality of partitions (see at least ¶0066, regarding the table of optimized car-parameter values is saved to a car-specific file; Figure 4, depicting an example of the table, described in ¶0058-0059).
Claim 24
Tipping further discloses storing the machine learning model in association with the partition decision table (see at least ¶0041, with respect to Figure 3, regarding that the learning system module 324 that generates the table stored in a car-specific file is added to the physics engine 302 in the controller system 300).
Claim 25
Tipping further discloses that in response to determining that a first partition decision result of the plurality of partition decision results does not conform to an expectation, adjusting the first partition decision result in the partition decision table (see at least ¶0063-0064, regarding that reliable data is used to update the table until it is determined that steering parameters have been optimized).  
Claim 26
Tipping further discloses that in response to determining that a predetermined number of the plurality of partitions are to be adjusted, reconstructing the partition decision table (see at  least ¶0065, with respect to step 522 of Figure 5, regarding the determination of a number of iterations based on the accuracy of the controller). 
Claims 27 and 36
Tipping further discloses that performing discrete coding on the training samples to generate a first discrete coding result and dividing the input space into the plurality of partitions based on the first discrete coding result (see at least ¶0058, with respect to Figure 4, depicting the division of car velocity into “partitions” of 0 to 19 and steering control into “partitions” of 0 to 9). The numeric values assigned to the ranges of car velocity and/or steering control may reasonably teach “discrete coding” under the broadest reasonably interpretation of the claim language. 
Claims 28 and 37
Tipping further discloses performing discrete coding on the input feature to generate a second discrete coding result, wherein querying the partition decision table based on the input feature to obtain the corresponding decision result comprises querying the partition decision table using the second discrete coding result (see at least ¶0058, with respect to Figure 4, depicting the division of car velocity into “discrete” values of 0 to 19, where the table is searched according to the velocity value, as described in ¶0070). In this case, the “second discrete coding result” pertains to the car velocity, and the “first discrete coding result” pertains to the steering control.
Claims 29 and 38
Tipping further discloses that in response to determining that a decision result corresponding to the second discrete coding result is stored in the partition decision table, retrieving the decision result corresponding to the second discrete coding result from the partition decision table (see at least ¶0070, regarding the cell with the closest 
Claim 30 and 39
Tipping further discloses that in response to determining that a decision result corresponding to the second discrete coding result is not stored in the partition decision table, obtaining a decision result using a stored decision model and adding the obtained decision result to the partition decision table (see at least ¶0071, regarding that the table is updated using the learning process while running the control algorithm of Figure 6).
Claim 31
Tipping further discloses assigning a first training sample and a second training sample to one of the plurality of partitions in response to determining that the first training sample and the second training sample are encoded into the same coded data (see at least ¶0048, regarding the grouping of relevant parameters into a subset; Figure 4, depicting the relational grouping of steering control and car velocity).
Claim 32
Tipping further discloses that querying the partition decision table based on the input feature to obtain the corresponding decision result comprises determining an input partition for the input feature and querying the partition decision table using the input partition (see at least ¶0069-0070, with respect to the controller process 600 in Figure 6, regarding the searching operation 610 that is performed to find the cell with the closest running average match to the desired yaw rate in a table column index computed 
Claim 33
Tipping discloses the claimed apparatus for speed planning (see at least Figures 3 and 10), comprising a storage component (i.e. memory 1004), and a processor (i.e. processing unit 1002) coupled to the storage component (see Figure 10) that performs the method discussed in the rejection of claim 21. 
Claim 40
Tipping discloses the claimed non-transitory machine readable storage medium (see at least ¶0095) including instructions that, when accessed by a processor (i.e. processing unit 1002 in Figure 10) cause the processor to perform the method discussed in the rejection of claim 21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661